The opinion of the Court was delivered by
Gibson, C. J.
The case submitted by this verdict falls distinctly within the principle of Brown v. Sims, (17 Serg. & Rawle, 138,) that, for the benefit of trade, a thing put upon rented premises by a customer in the way of the tenant’s business, is privileged from distress. The principle is a growing one, and embraces every case which can be brought at all within it. It sprung from necessity in the first instance, and began with the exemption of a guest’s effects at an inn, because, as it was said, the innkeeper is bound to receive them; and the privilege was, for that reason, very strangely thought to be that of the innkeeper himself. Were it a benefit for him to prevent the lessor from getting the rent from a stranger, there would be something like reason in conceding it to him in compensation of his duty to receive those who favour. him with their custom; but being answerable to them for their effects in his charge, he can neither gain nor loose by their exemption; for its supposed effect *15in the attraction of custom, being as fully enjoyed by his competitors, can no more benefit him than could the want of it prejudice him. The guest voluntarily puts his property within the sphere of the lessor’s authority; and the inability of the tenant to prevent it, being a matter with which the lessor has no concern, ought, in reason, no more to affect him than if the reception were, in point of law, as it is in point of fact, a matter of mutual consent. If the privilege be the tenant’s, it is a barren one, for it would poorly compensate the weight of his legal obligation if that were a burthen to him; and if it be, as it undoubtedly is, the guest’s, it must stand on some other principle. Perceiving this, we are told that the goods are privileged because they are at the inn by the authority of the law. What magic is there in that? It was said by counsel in a case presently to be noticed, that it would be absurd for the law to give a guest a right to put his cattle into the stable of an inn and at the same time to give the lessor of it a right to take them out. But whatever be its impolicy,' the absurdity of it is not very apparent. Knowing the consequences, he would put them in at his peril;' for though the innkeeper would be bound to respect the immunities of hospitality, it follows not that every one else would be bound to do so. His effects would certainly not be in the custody of the law; nor would they be at the inn any more by its authority, than would the person of the owner who could not oppose the privilege of the place as a bar to seizure of it in execution. In fact his right to enter and use the inn for his accommodation, stands on the footing of his legal right to enter and use his own house which is his castle, and, in other respects, more highly privileged. It is his own while he uses it; and Falstaff speaks with legal precision when he demands, “Can I not take mine ease in mine inn?” A legal authority to enter a place makes it not a sanctuary if every one else has the same authority to enter it; indeed the sanctity of a man’s house into which he has an exclusive right to enter, exempts not the furniture of it. Were the authority to enter the true foundation of the privilege, it would rest, with us, on a very questionable principle; for I am not aware of any decision by an American Court that an innkeeper is bound in all cases to entertain a guest against his will; and a practice to the contrary is universal. There certainly may be instances of such grievous hardship — for instance in the capricious rejection of a traveller at nightfall when other accommodations cannot be had- — as to make the public invitation held out by the sign-post a fraud in the particular instance; but an action for it must, I should suppose, be maintained on the special circumstances of the case rather than on any inflexible rule. Not however to insist on that, we are at a loss for a reason why there should be a difference as to the nature of the privilege, betwixt goods at an inn and an ox at the shambles, corn at a mill, merchandize in a warehouse, or any other member of the class whose exemption *16is founded concessively not on a supposed obligation of the tenant, but on public convenience merely. The truth seems to be that the exemption of goods at an inn, being of the first necessity, led the way to the exemption of things privileged for the encouragement of trade, before the reason which gave birth to it was understood; and, as in cases of physical phenomena uninvestigated in the relation of cause and effect, the first thing which served for an explanatory principle was laid hold on that presented itself. But since a necessity for the same exemption has been unfolded by experience, in cases which admit of no such principle, it has become evident that there is a better one than that which assumes the innkeeper’s obligation to be the foundation of it; and what other can there be but that of public convenience, which, though text writers have adhered to the original distinctions in the management of the subject, is broad enough to cover the whole ground ? That, and not the duty of the innkeeper, being the principle of exemption, how is a lodging house to be distinguished, for the purposes of the argument, from an inn ? There is much sound reason in the opinion delivered in Youngblood v. Lowry, (2 M‘Cord’s Rep. 139,) which is as appropriate to a lodging house here as it was to a livery stable there ; for it would be an anomaly were a guest’s cattle exempt at the one, if his baggage were not so at the other. Indeed the difference between a lodging house and an inn, consists mainly, in this, that the keeper of the former is not a licensed retailer of liquors — a fiscal peculiarity merely — and that the guests are not so transient. It is said by text' writers, however, that the privilege even of an inn extends not to a permanent lodger because he is substantively a tenant; and for this, the apocryphal case of Francis v. Wyatt is cited, in which nothing of the sort was adjudged: for though it was asserted by counsel that the plaintiff had taken the coach-house for a year — a fact that would have concluded him had it been found — the judgment was rendered for the defendant, as appears by the report of the case in Sir William Blackstone’s Reports, because the price of keeping the chariot was parcel of the profits — a ground of adjudication which is not very intelligible indeed, but one which is very distinct from undertenancy. Granting, however, that no exemption can be claimed by an undertenant in an inn or elsewhere, is a mere lodger in that predicament 1 In the first place, he pays for lodging, but no rent. Compensation for the use of his chamber is not a separate charge; nor could his chattels be distrained for it, or any thing be recovered of him in an action for use and occupation. In the next, he has no term or interest in the place; for though a chamber is incidentally assigned to him among the appliances of the tenant’s business, he has no' other title to it than he has to the plate off which he eats, or the chair on which he sits at table : it is his while he uses it, but another’s the moment he relinquishes it. Why then shall not the public nature of the house protect his *17effects in it ? Even the English decisions subsequent to Francis v. Wyatt, have extended the principle of protection to all eases of public convenience; and there is no reason why a lodger’s apparel, escritoire, or other matters of personal comfort, should be less protected by the publicity of the house, than his goods are by the warehouse in which they are deposited, or the wharf at which they are landed. The keeping of a boarding and lodging house, is as distinctly a public profession here, as is that of a warehouse-man or wharfinger in England; and it necessarily has the same incidents. It was asserted by counsel in Francis v. Wyatt, as the argument is given in Burrow’s Reports, that a privilege of exemption cannot be sustained on the foot of convenience in any case; but subsequent decisions prove it to be the true foundation in all cases. It would not be less prejudicial to the public than unjust to the owner, were his property liable to be seized for the duties of those through whose hands, in the current of the world’s business, it must pass. If, then, a feudal prerogative, unjust in its'essence, and based upon a political constitution of things which never existed here, has been so far restrained in England as to get rid of this particular oppression, where a mitigated infeudation is still suffered to exist, it ought the rather to be so here where land is, not only allodial, but a chattel for the satisfaction of debts. There is, therefore, no reason to withhold the protection of the modern principle from the inmates of a lodging-house.
Judgment reversed, and judgment entered for the plaintiff.